NOTIFICATION OF LATE RECORD


Court of Appeals No. 04-15-00040-CV

Trial Court Style: MICHAEL MIDDLETON
                    vs.
                    TEMPLETON MORTGAGE CORPORATION,                                           FILED IN
                    JERRY W. CORBIN, TRUSTEE, B.D. ADKINS,                             4th COURT OF APPEALS
                    TRUSTEE, PATTY CORBIN, TRUSTEE, AND                                 SAN ANTONIO, TEXAS
                    ENOS HAMPTON, INDEPENDENT EXECUTOR                                02/13/2015 11:40:37 AM
                    OF THE ESTATE OF BETTY G. ROBINSON
                                                                                         KEITH E. HOTTLE
                                                                                               Clerk
Trial Court No.:    10-422

I am the official responsible for preparing the Clerk's Record and or Supplement in the above referenced
appeal.

The record is due on Febrnaiy 12, 2014. This record will contain approximately 411 pages.

I am unable to file the record by the above date because of a heavier than normal workload which is due to
vacancies of two Deputy Clerk positions. I have just this date forwarded a Bill of Costs to Appellant's
counsel for the cost of this record. Upon receipt of payment, I will immediately file the record. I
anticipate payment to be received in the near future and, therefore, anticipate having the record filed on or
before February 27, 2014.

I, as the undersigned court official, ce11ify that a copy of this Notification of Late Record has been mailed
to the attorneys of record.


Date:    Februaiy 12, 2015

                                                           c;; tA/~&*"-e/l:cj ·-v__/
                                                       Susan Jackson
                                                       District Clerk, Kendall County, Texas



State of Texas         §
County of Kendall      §

Before me, the undersigned authority, on this day personally appeared Kay R. Pugh, known to me to be the
person whose name is subscribed to the foregoing instrument and acknowledged to me that she executed
the same for the reasons expressed therein.                      ,/1 C , .
Date:   tf2r2-l2-dc!//S                             Signature:   /J)~~'
                                                                 Darlene Herrin
                                                                 County Clerk, Kendall County, Texas